I think the ruling of the court in admitting the answer of the witness Mrs. Dora Hudson, for which the judgment has been reversed by the majority, was correct, and that such testimony is legally sufficient to support the judgment. The objection made and sustained is that the answer of the witness was an opinion not based upon any state of facts, but I think it is doing violence to the record to say that the facts upon which the witness based her opinion are not given. The record does disclose that Mrs. Hudson was in Dalhart at the time she received the message; that her father was buried about fifteen miles from Dublin; that it is about five hundred miles from Dalhart to Dublin; that there was a passenger train on which she could have left for Dublin December 2d at about noon, and that the body of her father was not interred until late in the afternoon of December 3d. While the evidence also shows that in going from Fort Worth to Dublin she traveled by way of the Santa Fe and Houston  Texas Central roads, still everyone knows, as we ourselves judicially know, that there is another line of railroad, the Fort Worth  Rio Grande, directly from Fort Worth to Dublin, and the jury might well have found, as they did, from these facts that Mrs. Hudson would have been able to attend her father's funeral if the message in question had been delivered to her in time for her to have taken the noon train on December 2d. The reason for the reversal by the majority appears to be based upon the conclusion that necessarily Mrs. Hudson could not have reached Dublin and attended the funeral if she had taken passage on the noon train of December 2d, because she actually consumed a greater number of hours than was thus afforded her in the route actually taken. But it will be observed that she testified that she could have gotten to her father's funeral if she had gotten off on the evening train and had made the same kind of connections she made the next day. Now, making "the same kind of connections" does not necessarily mean that she must have gone over the same road or roads from Fort Worth, or that she must have taken the same train she did in fact take, but fairly meant no more than that if she had made as quick connection with the next carrier, which, as I have pointed out, might have been the Fort Worth  Rio Grande, she would have been able to reach Dublin in time to attend the funeral. While it may be true that her testimony is the expression of an opinion, yet, the facts here detailed upon which such opinion is based having been given, I think there was no error in permitting her to answer as she did; especially is this true in view of the fact that she was in no manner cross-examined to show the impossibility of her making the journey within the time she said she could.
For these reasons I dissent from the majority view, and hold that the judgment should be affirmed. *Page 242